Citation Nr: 0512346	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-06 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to an earlier effective date than April 14, 
1997, for the grant of service connection for a left inguinal 
hernia.  

2.  Entitlement to an earlier effective date than March 14, 
1997, for the grant of service connection for tinnitus.  

(In a separate decision, the Board has addressed the issue of 
entitlement to payment or reimbursement for medical expenses 
incurred in connection with unauthorized treatment received 
by the veteran while hospitalized in July 1981).  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from August 1974 to 
December 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2001 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, granted the veteran service connection for 
tinnitus and assigned a 10 percent rating effective July 13, 
1999.  During the course of the appeal, in a July 2004 rating 
decision, the RO granted an earlier effective date to March 
14, 1997.  The veteran continued his appeal.  

The appeal also arises from a June 2004 rating decision which 
denied an earlier effective date than April 14, 1997, for the 
grant of service connection for a left inguinal hernia.  

Although the veteran originally requested a Travel Board 
hearing in his February 2003 Substantive Appeal for an 
earlier effective date for tinnitus, he indicated in a July 
2004 statement that he wished to cancel his hearing request.  

Although the issue of an increased rating for a left inguinal 
hernia from 10 percent was denied in a June 2004 rating 
decision, as the veteran has not yet appealed this decision, 
it is not in appellate status.  It is noted that the veteran 
was assigned a 10 percent rating for his left inguinal hernia 
in an October 1998 rating decision.  Although the veteran 
submitted a notice of disagreement in November 1998, and the 
RO issued a statement of the case in March 1999, the veteran 
did not file a timely substantive appeal (he filed the appeal 
on November 30, 1999), so the issue of a greater initial 
rating for a left inguinal hernia is not in appellate status.  



FINDINGS OF FACT

1.  In October 1998, the RO granted the veteran service 
connection for a left inguinal hernia and assigned an 
effective date of April 14, 1997.  

2.  In September 1988, the RO determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for a left inguinal hernia.

3.  The veteran did not file an informal claim to reopen his 
claim of service connection for a left inguinal hernia 
between September 1988 and April 14, 1997.  

4.  The veteran first filed a claim for service connection 
for tinnitus on March 14, 1997.  

5.  The veteran did not file an informal claim of service 
connection for tinnitus earlier than March 14, 1997.  


CONCLUSIONS OF LAW

1.  An effective date earlier than April 14, 1997, for 
service connection for a left inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400, 20.204(a) (2004).

2.  An effective date earlier than March 14, 1997, for 
service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 20.204(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a December 1975 application for benefits, the veteran 
raised a claim for service connection for a hernia.  

In a March 1976 rating decision, the RO denied service 
connection for a left inguinal hernia.  The veteran was 
informed of the denial by letter dated March 12, 1976, but 
did not file an appeal within one year of notification.  

In a January 1981 application for benefits, the veteran 
raised a claim for service connection for a hernia.  

In an October 1981 rating decision, the RO determined that no 
change was shown in the prior denial of service connection 
for a hernia condition.  The veteran was informed of the 
denial by letter dated November 18, 1981, but did not file an 
appeal within one year of notification.  

In a July 1988 statement, the veteran indicated that he would 
like to file for compensation benefits for a hernia condition 
which was incurred in service.  

In a September 7, 1988, letter, the RO informed the veteran 
that the previous denial of service connection for an 
inguinal hernia could only be reconsidered if the veteran 
sent new and material evidence to reopen his claim.  

In a November 1989 letter, the veteran indicated that he 
wished to amend his claim for service-connected disability to 
include bilateral hearing loss.  

In a November 17, 1989, letter, the RO wrote the veteran that 
it was processing his claim, but it needed the veteran to 
submit evidence showing treatment for his disability.  In a 
February 1990 letter, the RO referred to the November 1989 
letter and wrote that since the veteran had not submitted 
evidence showing treatment for his hearing loss, it had to 
deny the veteran's claim.  

A VA examination from February 1993 noted that the veteran 
had bilateral neurosensory hearing loss, with constant 
tinnitus over the past 5 years, and also had postural vertigo 
of unknown etiology, recurrent, occurring several times a 
month since 1988.  

In a May 1994 statement, the veteran asserted that he wished 
to file for service connection for hearing loss in both ears.  

In a June 1994 rating decision, the RO denied service 
connection for hearing loss.  

A September 1994 VA examination noted that the veteran had 
tinnitus which was first noticed in 1983.  

In a statement received on March 14, 1997, the veteran 
requested that his claim be reopened for hearing loss and 
tinnitus.  

In a statement received on April 14, 1997, the veteran stated 
that he wished to reopen his claim for a hernia condition.  

In an October 1998 rating decision, the RO granted service 
connection for a left inguinal hernia effective April 14, 
1997.  The RO assigned the date based on the date the claim 
was reopened.  The RO noted that a private hospital record 
from September 1961 (prior to when the veteran was in 
service) showed that he was treated for a right inguinal 
hernia when he was five year old.  The RO also noted that the 
enlistment examination showed a history of a hernia at age 5, 
and the separation examination noted the prior history of 
inguinal hernia, but reported that he had a left inguinal 
hernia.  The RO granted the veteran service connection 
because the private hospital record from prior to service 
showing treatment for a right hernia was not previously of 
record.  

The RO noted that service connection was previously denied by 
rating decision dated March 8, 1976, because the evidence 
showed that the veteran's left inguinal hernia existed prior 
to service.  The veteran was notified of the denial by letter 
dated March 12, 1976, but did not file an appeal within one 
year of notification.  

At a VA examination in December 2001, the examiner opined 
that the veteran's tinnitus was more likely than not 
secondary to his history of loud noise exposure during his 
military career.  

In a December 2001 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
effective July 13, 1999, the date the claim was originally 
received by VA.

In a February 2002 statement, the veteran asserted that his 
effective date for tinnitus should be 1990 since that was the 
date he had originally filed for service connection for 
tinnitus.  

Regarding the veteran's claim regarding tinnitus, in a 
February 2003 Form 1-9, the veteran wrote that his original 
claim was in 1993 when the same doctor who diagnosed him with 
tinnitus in 1999, diagnosed him with tinnitus.  

In a March 2003 letter, the veteran requested an effective 
date back to 1976 when he first filed his claim.  

In a June 2004 rating decision, the RO denied the veteran's 
claim of an earlier effective date than April 14, 1997, for 
service connection for a left inguinal hernia.  The RO 
determined that this was the date of the veteran's reopened 
claim.

In a July 2004 rating decision, the RO granted an earlier 
effective date for service connection of tinnitus to March 
14, 1997, because a clear and unmistakable error was made.  
The RO determined that the veteran's original claim of 
service connection of tinnitus was received March 14, 1997.



Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated April 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claims for earlier effective dates.
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The April 2004 letter 
informed the veteran that the RO would obtain any relevant 
records held by any Federal agency, including medical records 
from VA hospitals.  It also informed him that the RO would 
request any private medical records if the veteran provided 
enough information about the private records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The April 
2004 letter told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
get, and asked the veteran to send any treatment records 
pertinent to his claimed condition.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to let the RO know if there 
was any other evidence or information that he thought would 
support his claim, and to send any treatment records 
pertinent to his claimed condition.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 1999, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his hernia and tinnitus throughout the period his 
claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the March 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in June 
and July 2004, the claims were reviewed and the veteran was 
sent a supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the March 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 


Laws and regulations regarding earlier effective dates

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a), (b)(1)(i) (West 2002); 38 C.F.R. 
§ 3.400 (b),(q), (r) (2004).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2004).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West 2002).  


  Entitlement to an earlier effective date than April 14, 
1997, for the grant of service connection for a left inguinal 
hernia.

In an October 1998 rating decision, the RO granted service 
connection for a left inguinal hernia effective April 14, 
1997, on the basis that this was the date that the veteran's 
claim was reopened.  The last previous final disallowance 
regarding service connection for a left inguinal hernia was 
in September 1988, when the RO informed the veteran that his 
claim of service connection for an inguinal hernia could only 
be reconsidered if the veteran sent new and material evidence 
to reopen his claim.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for a left inguinal 
hernia should be the later date of either the date he filed 
his claim to reopen his claim of service connection for a 
left inguinal hernia, or the date that entitlement arose.  

The first evidence of a post-September 1988 claim of service 
connection for a left inguinal hernia is not until April 14, 
1997.  At that time, the veteran wrote he wished to reopen 
his claim.  There are no informal claims between September 
1988 and April 1997 that would indicate the veteran wished to 
reopen his claim pursuant to 38 C.F.R. § 3.155.  Similarly, 
there are no reports of examination or hospitalization by VA 
relating to the veteran's hernia between September 1988 and 
April 1997 that could serve as informal claims to reopen 
pursuant to 38 C.F.R. § 3.157.  Although an August 1994 VA 
examination noted that the veteran had previously had a 
herniorrhaphy, the examination was not conducted to determine 
the severity of any residuals from the operation.  The 
examiner stated that the veteran had not had a recurrence of 
the hernia.  

In summary, the Board finds that the veteran is not entitled 
to an earlier effective date than April 14, 1997, as that is 
the date that he first filed to reopen his claim of service 
connection for his left inguinal hernia, after the September 
1988 prior denial. In reaching this decision, it is 
determined that the preponderance of the evidence is against 
the claim and, thus, there is no doubt to be resolved in 
favor of the veteran.  


  Entitlement to an earlier effective date than March 14, 
1997, for the grant of service connection for tinnitus.

In December 2001, the RO granted service connection for 
tinnitus, effective July 13, 1999.  In July 2004, the RO 
granted the veteran an earlier effective date to March 14, 
1997, because it determined that the veteran's original claim 
of service connection for tinnitus was received on March 14, 
1997.  The veteran claims that he is entitled to an earlier 
effective date.  

Since the veteran did not file his claim of service 
connection for tinnitus within one year from his release from 
service in December 1975, pursuant to 38 C.F.R. 
§ 3.400(b)(2), the correct effective date would be the later 
date of either the date he filed his claim of service 
connection for tinnitus, or the date that entitlement arose.  

Based on the fact that the veteran did not file a claim 
(formal or informal) for tinnitus earlier than March 14, 
1997, an earlier effective date than March 14, 1997, is not 
appropriate. 

Tinnitus was not noted at the separation examination or in 
any of the other service medical records.  The veteran first 
filed a claim for service connection for tinnitus on March 
14, 1997.  He requested that his claim be reopened for 
"hearing loss and tinnitus."  However, the veteran had 
never previously requested service connection for tinnitus.  
He had previously requested service connection for hearing 
loss, and the RO denied service connection for hearing loss 
in February 1990 and June 1994, but had never filed a claim 
of service connection for tinnitus.  

Although the veteran was diagnosed with tinnitus at February 
1993 and September 1994 VA examinations, these examinations 
can not be considered informal claims pursuant to 38 C.F.R. 
§ 3.157, as the veteran's claim in March 1997 was the first 
time that he had raised the issue of service connection for 
tinnitus.  A report of examination will only be considered an 
informal claim for benefits under 38 C.F.R. § 3.157 when a 
claim has previously been denied, or where the veteran is 
seeking an increase for his service-connected disability.  
Since the veteran first raised the issue of service 
connection for tinnitus in March 1997, the earlier VA 
examinations can not be considered informal claims under 
38 C.F.R. § 3.157.  

Although it may be argued that entitlement arose earlier than 
March 1997 based on the medical evidence of record, the date 
of receipt of the claim is the later of the two dates and, 
according to 38 C.F.R. § 3.400 (b)(2), the date of receipt of 
claim represents the proper effective date for the grant of 
service connection.  Since the veteran did not raise a claim 
of service connection for tinnitus before March 1997, the 
proper effective date for the grant of service connection for 
tinnitus can be no earlier than March 14, 1997. 

In summary, the Board finds that the veteran is not entitled 
to an earlier effective date than March 14, 1997, as that is 
the date that he first filed a claim for service connection 
for tinnitus.  The preponderance of the evidence is against 
the claim and, thus, there is no doubt to be resolved in 
favor of the veteran.


ORDER

An effective date earlier than April 14, 1997, for the grant 
of service connection for a left inguinal hernia is denied.

An effective date earlier than March 14, 1997, for the grant 
of service connection for tinnitus is denied.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


